DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamfiloff (US Patent #9469421).
For Claim 1, figures 1-3A and column 7, lines 16-40 of Pamfiloff ‘421 disclose an apparatus for protecting a vehicle from a radiation source, comprising: a set of first wires (4, screen); and a plurality of second wires (6, screen) located proximate to the set of first wires, wherein the set of first wires maintains a positive voltage, the plurality of second wires maintains a negative voltage, and the set of first wires and the set of second wires are arranged to generate an electrostatic field between the vehicle and the radiation source, and the electrostatic field includes a predefined uniform and dense shape configured to deflect harmful particles generated by the radiation source away from the vehicle from providing the electric potential difference to a set structural set of plates.
For Claim 9, figures 1-3A and column 7, lines 16-40 of Pamfiloff ‘421 disclose that the first wires comprises a plurality of first wires.
For Claim 13, figures 1-3A and column 7, lines 16-40 of Pamfiloff ‘421 disclose a system, comprising: a spacecraft (30); and a field generator for protecting the spacecraft from a radiation source, the field generator comprising a set of first wires (4, screen) maintaining a positive voltage and a plurality of second wires (6, screen) maintaining a negative voltage, wherein: the set of first and second wires are arranged to generate an electrostatic field, and the electrostatic field includes a predefined uniform and dense shape configured to deflect harmful particles generated by the radiation source away from the vehicle from providing the electric potential difference to a set structural set of plates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamfiloff (US Patent #9469421).
For Claims 3-8 and 11-12, while Pamfiloff ‘421 discloses the panels (4 and 6) that provide positive and negative charges so as to create the electrostatic field and column .  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamfiloff (US Patent #9469421) as applied to claim 1 above, and further in view of Williams (US PgPub #2018/0281995).
For Claim 10, while Pamfiloff ‘421 teaches blocking or shielding a desired amount of radiation, it is not specific about dimension.  However, figure 2 of Williams ‘995 is specific about the shielding including a first width and height and the vehicle having a second width and height and that the first width and height is greater than the second width and height in order to shield the entire aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Pamfiloff ‘421 with shielding the entire as shown in Williams ‘995 in order to protect the entire spacecraft.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamfiloff (US Patent #9469421) as applied to claim 13 above, and further in view of Williams (US PgPub #2018/0281995).
For Claims 14 and 15, while Pamfiloff ‘421 is silent about tracking and positioning the field generator, however, figures 2-3 and paragraph [0033] of Williams ‘995 teaches a tracking module (7) that tracks a location of the spacecraft relative to the radiation source and positioning the module that positions the field generator based on the tracked location of the spacecraft to generate the shield between the spacecraft and the radiation source.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Pamfiloff ‘421 with the ability to move the shielding device to a desire location based on sensed radiation as taught by Williams ‘995 in order to protect the spacecraft from radiation from a specific source.
For Claims 16-17, while Pamfiloff ‘421 discloses the panels (4 and 6) that provide positive and negative charges so as to create the electrostatic field and column 7, lines 16-40 disclose that the plates can be a variety of different structures having different electrical geometries, it is silent about specific geometries such as triangular, quadrilateral, etc.  However, the Examiner takes Official Notice that it is well known to use a variety of geometries to make a desired electrostatic shield.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Pamfiloff ‘421 to have different well-known geometries that are obvious variant of each other to create a well-known electrostatic shield. 
For Claim 18, while Pamfiloff ‘421 teaches blocking or shielding a desired amount of radiation, it is not specific about dimension.  However, figure 2 of Williams ‘995 is specific about the shielding including a first width and height and the vehicle having a second width and height and that the first width and height is greater than the second width and height in order to shield the entire aircraft.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Pamfiloff ‘421 with shielding the entire as shown in Williams ‘995 in order to protect the entire spacecraft.
For Claim 21, while Pamfiloff ‘421 discloses the panels (4 and 6) that provide positive and negative charges so as to create the electrostatic field and column 7, lines 16-40 disclose that the plates can be a variety of different structures having different electrical shapes, it is silent about specific shapes such as cross shape, butterfly, etc.  However, the Examiner takes Official Notice that it is well known to use a variety of geometries to make a desired electrostatic shield.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Pamfiloff ‘421 to have different well-known shapes that are obvious variant of each other to create a well-known electrostatic shield.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigelow (US PgPub #2012/0318928) in view of Pamfiloff (US Patent #9469421).
For Claim 19, figure 1 Bigelow ‘928 discloses a method for protecting a spacecraft (10) from a radiation source, comprising tracking a location of the spacecraft 
For Claim 20, figure 1 Bigelow ‘928 discloses re-positioning the field generator relative to the spacecraft and the radiation source as the spacecraft travels to maintain the shield between the spacecraft and the radiation source.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
The Applicant argues that the Pamfiloff ‘421 reference does not teach the newly amended claim language that “the ESF includes a predefined uniform and dense shape”, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/25/2022